Westbrook, J.
To its own agreement the defendant avers that the people have instituted proceedings *25to place it in the hands of a receiver. To this it may be replied:
1. That the proceeding against it is a special one, in which the court acts under the statute. No provision in the statute enables the court to stay proceedings by other creditors pending the application.
2. It would certainly be remarkable if proceedings by others to wind up the company, could interfere with the plaintiff’s rights.
3. Neither the people nor a creditor has enjoined the plaintiff, and certainly the defendant is in no position to set up proceedings against it by others.
Plaintiff is entitled to judgment. Motion granted with $10 costs.
This judgment was affirmed by the general term of the second department, December, 1877.